Citation Nr: 0832754	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral foot 
emersion of the lower extremities.

7.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus.


ATTORNEY FOR THE BOARD


D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee, which granted service 
connection for tinnitus, for which a 10 percent disability 
rating was assigned, and which denied the remaining claims 
currently on appeal.  The veteran expressed disagreement with 
the assigned disability rating for the service-connected 
tinnitus and for the denial of the remaining claims, and 
perfected a substantive appeal.

In March 2008, the veteran had been scheduled for a video 
conference hearing over which a Veterans Law Judge would have 
presided, however, he failed to appear as scheduled.

The issues of service connection for bilateral hearing loss; 
psychiatric disorder, to include PTSD; dementia; headaches; 
hypertension; and bilateral foot emersion of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 

Tinnitus

The veteran has been granted service connection for tinnitus 
and assigned a 10 percent disability rating under Diagnostic 
Code 6260.  He asserts that the symptoms associated with his 
bilateral tinnitus are greater than reflected by the assigned 
10 percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service- 
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating 
whether or not tinnitus is perceived in one ear or each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Additionally, the record does not suggest that tinnitus 
requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.



ORDER

An initial disability rating greater than 10 percent for 
service-connected tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for bilateral hearing loss; 
psychiatric disorder, PTSD; dementia; headaches; 
hypertension; and bilateral foot emersion of the lower 
extremities.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

In the Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in December 2006, it was indicated that the veteran was 
receiving disability compensation benefits as a result of his 
asserted disorders.  A review of the evidence of record shows 
that the complete medical and administrative records related 
to the veteran's Social Security Administration disability 
compensation benefits claim have not been obtained.  These 
records are potentially important to his claim.  Because the 
Social Security Administration's decision and the records 
upon which the agency based its determination may be relevant 
to VA's adjudication of the veteran's pending claims, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, on remand, the complete medical and administrative 
records related to his Social Security Administration 
disability benefits claim should be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability claim and 
associate them with the veteran's claims 
file.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, to include 
obtaining an additional medical 
examination of the veteran, such must be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


